Case: 2:19-cv-04592-MHW-KAJ Doc #: 24 Filed: 09/21/20 Page: 1 of 4 PAGEID #: 184




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


Vincent Lane,

             Plaintiff,

      v.                                      Case No.: 2:19-cv-4592
                                              Judge Michael H. Watson
                                              Magistrate Judge Jolson

c/o Cooper, et al.,

             Defendants.


                                       ORDER

      On March 16, 2020, the United States Magistrate Judge issued a Report

and Recommendation (“R&R”) recommending that Defendants’ Motions to

Dismiss be granted and Plaintiff’s case be dismissed. R&R, ECF No. 17. The

parties were advised of their right to object to the R&R, and Plaintiff has now filed

such an objection.1 Obj., ECF No. 22. The Court will consider the matter de

novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). For the following

reasons, the Court ADOPTS and AFFIRMS the R&R.

      As a preliminary matter, there was a prior Report and Recommendation

issued by the Magistrate Judge on October 21, 2019, recommending that the



1
 The Court notes that Plaintiff’s Objections were untimely as they were due by May 8,
2020, but not received until May 18, 2020. Nonetheless, the Court will consider the
objections.
Case: 2:19-cv-04592-MHW-KAJ Doc #: 24 Filed: 09/21/20 Page: 2 of 4 PAGEID #: 185




Court grant Plaintiff’s Motion for Leave to Proceed in forma pauperis and further

recommending that Plaintiff’s two cases (2:19-cv-1793 and 2:19-cv-4592) be

consolidated. ECF No. 4. There were no objections filed to that Report and

Recommendation; therefore, it is adopted and affirmed.

      The Magistrate Judge’s March 16, 2020 R&R concludes that Plaintiff’s

claims are moot because he is no longer incarcerated at RCI and he seeks relief

relating only to the conditions of RCI and the conduct of officials employed there.

The Magistrate Judge further found that the limited “capable of repetition”

exception to the mootness doctrine does not apply.

      Plaintiff objects to the R&R by continuing to argue issues from his prior

case, specifically regarding checking the shift roster at RCI and asserting

allegations from his Complaint. However, “verbatim regurgitation of the

arguments made in earlier filings are not true objections.” Bushner v. Larose,

No. 5:14CV00385, 2017 U.S. Dist. LEXIS 49451, at *2 (N.D. Ohio Mar. 31,

2017). Plaintiff also made the same arguments in response to Defendants’

Motions to Dismiss and failed to address the mootness argument. However,

since the case is moot, there is no need to address Plaintiff’s factual arguments.

As the Magistrate Judge correctly recited, “there is no live case or controversy for

this Court to resolve . . . even if this Court were to resolve the [case] in plaintiff’s

favor, he would no longer be entitled to the only relief he sought[.]” Valencia v.

Case No. 2:19-cv-4592                                                         Page 2 of 4
Case: 2:19-cv-04592-MHW-KAJ Doc #: 24 Filed: 09/21/20 Page: 3 of 4 PAGEID #: 186




Rushing, No. 4:10CV2087, 2011 WL 1769100, at *1 (N.D. Ohio May 9, 2011).

The Court agrees with the Magistrate Judge’s conclusions that Plaintiff’s case is

moot because he is no longer incarcerated at RCI and that the Court no longer

has subject matter jurisdiction over his claims.

        Plaintiff also argues that he remains in danger while incarcerated at Manci

because the officers at all of these prisons communicate. However, Plaintiff has

not sought any remedies with respect to the new prison, Manci. The Magistrate

Judge noted that Plaintiff had numerous chances to avoid dismissal. He was

warned that he would not be able to pursue his claims for injunctive relief

following his transfer from RCI and was given the opportunity to amend his

Complaint. ECF No. 57 in Case No. 2:19-cv-1793. However, Plaintiff failed to do

so, and his claims were dismissed in that case. Similarly, Plaintiff could have

amended his Complaint in this case, but failed to do so.

        Therefore, for the reasons set forth above and in the R&R, Plaintiff’s

Objections are without merit and hereby OVERRULED. The Magistrate Judge’s

October 21, 2019 and March 16, 2020 Reports and Recommendations are

hereby ADOPTED and AFFIRMED. Defendants’ Motions to Dismiss, ECF Nos.

10 and 12, are hereby GRANTED. All other pending motions are denied as

moot.

        The Clerk shall remove ECF Nos. 4, 10, 12, 17, and 20 from the Court’s

Case No. 2:19-cv-4592                                                     Page 3 of 4
Case: 2:19-cv-04592-MHW-KAJ Doc #: 24 Filed: 09/21/20 Page: 4 of 4 PAGEID #: 187




pending motions list. Final judgment shall be entered in favor of the Defendants

and this matter shall be closed.

            IT IS SO ORDERED.

                                           /s/ Michael H. Watson____________
                                           MICHAEL H. WATSON, JUDGE
                                           UNITED STATES DISTRICT COURT




Case No. 2:19-cv-4592                                                 Page 4 of 4
